DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-15 and 17-20 are allowed, and claims 2 and 16 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for interface board assembly in mobile device, does not disclose, teach or suggest, following subject matter in claims:  
a housing comprising a front plate, a rear plate facing in a direction opposite the front plate, and a side member surrounding a space between the front plate and the rear plate, wherein the side member comprises a support member  at least partially extending to the space; a printed circuit board disposed between the rear plate and the support member; an electrical structure disposed around the printed circuit board and comprising at least one extension portion at least partially overlapping the printed circuit board when the front plate is viewed from above; and at least one fastening member configured to simultaneously pass through the at least one extension portion and the printed circuit board and fasten to the support member, wherein the at least one extension portion is disposed between the printed circuit board and the support member.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835